EXHIBIT 32 Rule 13a-14(b) CERTIFICATION The undersigned officer certifies that this report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, and that the information contained in the report fairly presents, in all material respects, the financial condition and results of operations of LD Holdings, Inc. A signed original of this written statement required by Section 906 has been provided to LD Holdings, Inc. and will be retained by LD Holdings, Inc. and furnished to the Securities and Exchange Commission or its staff upon request. August 19, 2013 /s/ John R. Ayling John R. Ayling Chairman/Chief Executive Officer/Chief Accounting Officer
